Citation Nr: 1505241	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  14-24 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for hemorrhoids.

4. Entitlement to service connection for a bilateral foot disability, to include bilateral osteoarthritis of the first metatarsal phalangeal joints.

5. Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD).

6. Entitlement to service connection for right eye cataract.

7. Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Cheryl King, Agent


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to October 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for right eye cataract and a rating in excess of 10 percent for right knee osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence shows no in-service injury or disease causally related to the current early osteoarthritis in the left knee.

2. The evidence does not show an in-service injury or disease resulting in a disability or a causal link to the current spine arthritis and degenerative disc disease.

3. The evidence does not show a current hemorrhoid disability.

4. The weight of the evidence shows that any in-service problem with high arches resolved, and the current osteoarthritis in the first metatarsal phalangeal joints and gout are not related to service.

5. The weight of the evidence shows that COPD is not related to service but instead has been attributed to a history of smoking.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3. The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4. The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5. The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In December 2010, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered for the claims decided herein.  VA provided examinations for the Veteran's knee, hemorrhoid, respiratory, and feet claims.  There is no assertion or indication that these examinations and opinions are inadequate.  VA is not required to provide an examination for the Veteran's low back claim because the evidence does not show an in-service injury resulting in a disability or suggest a connection to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Analysis

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose a disability of the respiratory or musculoskeletal systems or determine its cause as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements are detailed and consistent.

Left knee

The criteria for service connection for a left knee disability have not been met.  See 38 C.F.R. § 3.303, for the reasons explained below.

The VA examiner in May 2011 diagnosed early osteoarthritis in the left knee.  The Veteran did not report any left knee injuries or symptoms during the May 2011 examination.  Private treatment from January 2012 notes pain with mild stiffness of the left knee but no diagnosis.

The evidence does not show an in-service injury or disease connected to the current left knee osteoarthritis.  A service treatment record from August 1957 notes a history of pain in the left knee for approximately three weeks to a month.  An examination and x-rays conducted in August 1957 were negative and found no injury or disability.  Similarly, the examiner in his August 1965 separation examination found no medical issues with the Veteran's lower extremities or musculoskeletal system.  In his separation medical questionnaire, the Veteran did not report any problems with his left knee.  Unlike with his right knee, he has not reported a specific in-service injury to his left knee.

Moreover, the VA examiner in May 2011 noted that the early osteoarthritis in the left knee was secondary to the normal aging process.  The examiner further explained that early asymptomatic osteoarthritis is an expected normal aging outcome in an individual the Veteran's age.  The arthritis observed in the Veteran's left knee was less severe than the traumatic arthritis in his right knee.  As there is no in-service injury or disease resulting in disability and the competent evidence of record shows that the current left knee osteoarthritis is due to normal aging, the criteria for service connection for a left knee disability have not been met.  See 38 C.F.R. § 3.303.       

The Board notes that arthritis is a chronic disease under 38 C.F.R. § 3.309(a), and that such diseases may be service-connected solely based on evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, however, the record does not indicate any such continuity, either in the documented treatment reports or in the lay evidence.  Again, the Veteran denied any left knee problems at discharge and his statements in connection with the current appeal do not expressly indicate continuous symptoms in the left knee since service.  Thus, an award of service connection is not appropriate on this basis.

Low back

The criteria for service connection for a low back disability have not been met. 
See 38 C.F.R. § 3.303.

The evidence shows a current back disability.  A June 2014 VA x-ray report shows diffuse arthritis and degenerative disc disease of the spine.  

The evidence does not show an in-service injury or disease resulting in a disability or a causal link to the current spine arthritis and degenerative disc disease.  The Veteran contends that his work as an auto mechanic in service in the motor pool caused his current back problems.  Specifically, he listed such tasks as heavy lifting, using a vehicle jack, and carrying batteries and tires.  The Veteran also reported working on the military pistol team and shooting seven days a week with prolonged standing.  While the Board finds the Veteran generally credible in his statements, he is not competent to determine the cause of such complex diseases, like arthritis and degenerative disc disease.  See Jandreau, 492 F.3d at 1377.  Service treatment records show no complaints of back problems or back injuries in service.  

Private and VA treatment records are silent for any complaints of back symptoms or diagnosis until June 2014.  The Veteran has also not reported continuous back symptoms or that he sought treatment for his back in the nearly 50 years between 1965 and 2014.  The Veteran's contentions that military duties injured his back are outweighed by the lack of supporting medical evidence and the fact that he did not seek medical treatment, even when he did seek treatment for other ailments.  His denial of back problems in the report of medical history at separation also contradicts any current contentions that he was suffering back symptoms at that time.  Thus, even considering the competent lay evidence, such is not deemed to establish continuity of symptomatology in this instance.

The pivotal question in a service connection claim is not whether activities in service caused pain or temporary limitations, but rather whether service resulted in an on-going chronic disability.  See 38 C.F.R. § 3.303.  The evidence fails to establish an in-service incurrence resulting in disability or a causal relationship to the current arthritis and degenerative disc disease.  Service connection has not been demonstrated for a back disability.  See 38 C.F.R. § 3.303.

Hemorrhoids

The criteria for service connection for hemorrhoids have not been met, because the evidence does not show a current, or active, hemorrhoid disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The evidence does not show hemorrhoids currently, during the period on appeal.  A current disability is generally shown by evidence after the claim is submitted or shortly before.  See Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Veteran's claim was received in December 2010.  The record contains VA treatment records from September 2009 through July 2014 and private treatment records from October 2005 to July 2012.  These records do not show complaints of or treatment for hemorrhoids.  Further, the VA examiner in May 2011 found no objective evidence of hemorrhoids.  The examiner recorded no symptoms of itching, burning, pain, diarrhea, or difficulty passing stool.  The Veteran has not reported current hemorrhoids or symptoms.  

Service treatment records show treatment for infected hemorrhoids in July 1960.  However, the occurrence of hemorrhoids in 1960 does not evidence a current disability.  Compensation for service connection cannot be granted when there is no present disability shown.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.  As such, service connection for hemorrhoids is not established at this time.

Feet

The criteria for service connection for a bilateral foot disability have not been met.  See 38 C.F.R. § 3.303.

The evidence shows gout with bilateral osteoarthritis in the first metatarsal phalangeal joints but no other current foot disability.  The VA examiner in May 2011 diagnosed bilateral osteoarthritis in the first metatarsal phalangeal joints secondary to gouty arthropathy.  Private records dated in March 2011 and April 2012 show treatment for gout.  VA records from June 2014 also show treatment for gout.  The VA examiner found normal arch of the feet with and without weight bearing and concluded that the condition the Veteran was seen for in service no longer exists.  Other VA and private medical records show no other diagnoses of the feet.

The evidence does not show an in-service incurrence to the feet that could result in the current bilateral osteoarthritis of the first metatarsal phalangeal joints or gout.  Service treatment records from May 1958 note high arches and issuance of special arch supports.  Service treatment records do not show any further complaints of foot pain.  The Veteran did not note any foot problems on his August 1965 separation questionnaire.  Similarly, the examiner in August 1965 found the Veteran's feet to be normal.  As discussed, the VA examiner in May 2011 recorded no evidence of abnormal arches and concluded that the condition treated in 1958 no longer exists.

Moreover, the May 2011 examiner concluded that the current osteoarthritis in the first metatarsal phalangeal joints is not related to service.  The examiner explained that the current symptomatic foot condition is an acquired metabolic condition with late onset after service.  The examiner diagnosed the arthritis as secondary to gout and explained that gout is an acquired metabolic disorder unrelated to service.  The Veteran did not report foot problems in the intervening years after service.  The evidence shows the foot problem in service no longer exists and the osteoarthritis and gout are not related to service but rather acquired after service.  As such, service connection for a bilateral foot disability cannot be established.  See 38 C.F.R. § 3.303.  

Again, it is acknowledged that arthritis is a chronic disease under 38 C.F.R. § 3.309(a), and that such diseases may be service-connected solely based on evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, however, the record does not indicate any such continuity, either in the documented treatment reports or in the lay evidence, based on the facts outlined above.  Thus, an award of service connection is not appropriate on this basis.

Respiratory disability

The criteria for service connection for a respiratory disability have not been met.  See 38 C.F.R. § 3.303.
       
The evidence shows the Veteran has a current respiratory disability.  A June 2008 VA diagnostic study found hyperinflation of the lungs and probable COPD.  The May 2011 examiner continued the diagnosis of COPD.  During the May 2011 examination, the Veteran reported sharp pain in the chest wall with specific movements.  The examiner recorded no objective signs of chest pain, including no residuals of nerve, tendon, bone, or muscle damage and normal muscle function.  With no objective signs, the evidence does not support a separate diagnosis in the chest region, aside from COPD.  Pain alone is not a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).    

The evidence shows in-service respiratory illness.  Service treatment records in January 1958 diagnosed an upper respiratory infection.  In August 1959, the Veteran noted pain or pressure in his chest.  An examination from August 1959 recorded normal lungs and chest.  Records dated in December 1960 note complaints of a sharp pain on the left side and a history of pneumonia.  Service treatment records dated in August 1960 recorded pain left lower side of chest and a history of badly bruised chest.  In June 1961 he had right-sided chest pain, with a notation of possible slight adhesions. On his August 1965 separation questionnaire, the Veteran reported chest pain still present from prior pneumonia.  However, the August 1965 examiner found normal lungs and chest.  

The Veteran asserted that his COPD could be due to exposure to asbestos, dust and lead paint while working as a mechanic in service.  See April 2012 Statement.  His DD Form 214 confirms that he worked as an automotive repairman, or mechanic, in service.  VA guidance from the VA Adjudication Procedure Manual lists servicing of friction products, such as clutch facings and brake linings, as an occupation involving exposure to asbestos.  M21-1MR, Part IV, Subpart ii, 2.C.9.f.  The Veteran may have been exposed to asbestos if he serviced clutch facings or brake linings as a mechanic in service.  

In any event, the evidence does not show that current COPD is related to service.  The May 2011 examiner concluded that COPD, coughs, and pleurisy are less likely than not caused by or a result of service.  The examiner explained that service medical documents relate chest pain to pneumonia and show appropriate treatment and resolution of the pneumonia episode.  Service treatment records are silent for a continued pattern of symptoms or treatment.  Further, the examiner pointed to a lack of treatment for chest or respiratory problems in the intervening time after service.  The examiner concluded that the Veteran's COPD is more likely than not due to his 39 year history of smoking.  

The Veteran did not report continuous treatment or respiratory symptoms after service, which is consistent with the examiner's reasoning.  The Veteran reported the approximate onset of COPD as 2007.  Similarly, private treatment records note emphysematous change in the lungs beginning in August 2006.  Private treatment from April 2011 noted a 40 year history of smoking three packs of cigarettes per day.  A medical profession is best suited to determine the etiology of a complex disease like COPD.  See Jandreau, 492 F.3d at 1377.  The May 2011 examiner found the likely etiology of the Veteran's COPD to be a long history of smoking.  The Board finds this evidence compelling and more probative than the Veteran's assertion that asbestos could have caused his COPD.  Therefore, the evidence is against service connection for COPD.  See 38 C.F.R. § 3.303.        
  

ORDER

Service connection for a left knee disability is denied.

Service connection for a low back disability is denied.

Service connection for hemorrhoids is denied.

Service connection for a bilateral foot disability, to include bilateral osteoarthritis of the first metatarsal phalangeal joints, is denied.

Service connection for COPD is denied.


REMAND

In an April 2012 statement, the Veteran reported receiving treatment for his right eye for 30 years.  VA should request information and attempt to obtain additional treatment records for his right eye.  In July 2011, VA undertook to provide a medical examination and opinion on the Veteran's right eye.  The examiner provided only a conclusion against service connection but did not provide any rationale.  An addendum opinion is needed.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Private treatment for the right knee notes range of motion moderately restricted in October 2011 and January 2012.  December 2011 treatment also notes slight effusion in the right knee.  In April 2012, the Veteran reported that his right knee disability was worse and requested an examination.  This evidence suggests that the Veteran's right knee is worse than the disability picture described in the May 2011 examination.  A new examination would be helpful to ascertain the current level of disability.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran to submit records or identify the name and address of the provider(s) of the 30-year eye treatment he reported in his April 2012 statement.  If he provides the information, make all reasonable requests to obtain such records and associate them with the claims file.

2. Then, forward the claims file to the June 2011 examiner, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion on the Veteran's right eye.  The examiner should answer the following:

Is the Veteran's ocular disability secondary to cataract at least as likely as not related to service?

Provide rationale for your conclusion, including the significance of the term "senile cataract" if applicable.  Consider all relevant evidence.   

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and whether the inability is due to the absence of evidence or due to the limits of scientific or medical knowledge. 

3. Schedule the Veteran for a VA examination for his right knee and forward the claims file to the examiner.  The examiner should measure and record the current level of disability in the right knee.

Range of motion testing should be conducted on the right knee, and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  If the Veteran reports flare-ups in symptoms, such as pain; the examiner should estimate any additional functional loss during flare-ups, expressed in degrees.  

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and whether the inability is due to the absence of evidence or due to the limits of scientific or medical knowledge. 

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


